     Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 1 of 8 PageID #:766




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VIVIAN WILLIAMS, on behalf of herself                   )
and all other plaintiffs similarly situated,            )
both known and unknown,                                 )
                                                        )
                               Plaintiff,               )       No. 19 C 2288
                                                        )
v.                                                      )       Magistrate Judge Jeffrey Cole
                                                        )
THE ESTATES OF HYDE PARK, LLC,                          )
                                                        )
                               Defendant.               )


                          MEMORANDUM OPINION AND ORDER

                                                  A.

       The defendant has filed a Motion for a Protective Order [Dkt. #106] in response to plaintiff’s

Fed.R.Civ.P. 30(b)(6) deposition notice. The defendant argues that the subject matter set out in ¶¶

2 and 4 of the plaintiff’s Deposition Notice is far too broad. Those paragraphs are set forth below:

       2) The compensation practices of the Estates of Hyde Park regarding the payment of
       time and one half after 8 hours in a day, instead of the statutorily required 40 hours
       in a week, as that practice relates to any and all hourly positions.

       4) The compensation practices of the Estates of Hyde Park regarding the inclusion
       of certain enhanced regular rate shift differentials in the calculation of overtime rates,
       as that practice relates to any and all hourly positions.

[Dkt. #107-5](Emphasis supplied). Defendant bristles at the notion that the proposed deposition

should go beyond LPNs to cover “any and all hourly positions” without any time period limitation.

We agree. A topic supposedly “limited” to “everyone who has ever worked for the company” is

what most would call, “unlimited.” Merely because a request is made in discovery does not mean

it is automatically proper. Relevance and proportionality are critical components of every request,
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 2 of 8 PageID #:767




and “fishing expeditions” are still prohibited here and throughout the country. Equal Employment

Opportunity Comm'n v. Union Pac. R.R. Co., 867 F.3d 843, 852 (7th Cir. 2017); Art Akiane LLC.

v. Art & Soul Works LLC, 2020 WL 5593242, at *6 (N.D. Ill. 2020).

        Counsel in this case have been admonished by Judge Kendall in connection with the way in

which discovery has been handled:

        The Court has previously admonished the parties, on the record in open court, to
        work together both in the discovery process and in coming up with a class definition.
        That admonition stands. There is no need for sophisticated parties to hide the ball
        in discovery nor should parties demand that the Court resolve simple discovery
        issues that could be resolved through reasonable discussion.

[Dkt. #82]. And this:

        It's just -- I shouldn't have to hand-hold lawyers that are of this caliber to do
        something like that. All right?”

[Dkt. #97-2]. I have also commented:

        Given the apparent difficulties with Local Rule 37.2, as demonstrated by Judge
        Kendall's comments [98] and the fact that a motion which was apparently moot
        shortly after filed nevertheless precipitated one hearing [92, 98], two additional
        motions [97, 100], and three court orders including this one , . . . . [95, 99]

        Nonetheless, this is the fourth request for court intervention in the last couple of
        months.

[Dkt. ## 89, 97, 100].

        Unfortunately, the current motion demonstrates that the various admonitions have not been

successful or persuasive. The goals of Local Rule 37.2 have certainly not been accomplished. It

would appear that the meaningful compromises sought by Local Rule 37.2 have not occurred in light

of counsel’s apparent philosophy that they have a judge on hand “to call balls and strikes.” [Dkt.

#107-4, at 7, 8, 9].



                                                 2
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 3 of 8 PageID #:768




        What has occurred here unfortunately is emblematic of the discovery conflicts which

routinely (and often needlessly) occur in case after case. Unfortunately, the problem is not new. See

Bell Atlantic v. Twombly, 550 U.S. 544, 559 (2007) (“It is no answer to say that a claim just shy of

a plausible entitlement to relief can, if groundless, be weeded out early in the discovery process

through careful case management given the common lament that the success of judicial supervision

in checking discovery abuse has been on the modest side.”). See also Frank H. Easterbrook,

Discovery as Abuse, 69 B.U.L.Rev. 635, 639 (1989).1

                                                   B.

        It is imperative to recall that the resolution of discovery disputes is committed to the court's

broad discretion. Kuttner v. Zaruba, 819 F.3d 970, 974 (7th Cir. 2016); James v. Hyatt Regency

Chicago, 707 F.3d 775, 784 (7th Cir. 2013). An abuse of discretion occurs when no reasonable

person could take the view of the district court. But discretion denotes the absence of hard and fast

rules. Langnes v. Green, 282 U.S. 531, 541 (1931). Being a range, not a point, discretion allows two

decision-makers—on virtually identical facts—to arrive at opposite conclusions, both of which can

constitute appropriate exercises of discretion. Compare United States v. Boyd, 55 F.3d 239 (7th Cir.

1995) with United States v. Williams, 81 F.3d 1434 (7th Cir. 1996). See McCleskey v. Kemp, 753

F.2d 877, 891 (11th Cir. 1985), aff'd, McCleskey v. Kemp, 481 U.S. 279, 289-290 (1987). Accord

Mejia v. Cook County, Ill., 650 F.3d 631, 635 (7th Cir. 2011). Cf. United States v. Bullion, 466 F.3d



        1
         See, e.g., Roadway Express, Inc. v. Piper , 447 U.S. 752 (1980); Herbert v. Landry, 441 U.S. 153,
176 (1979); Eggleston v. Chicago Journeymen Plumbers’ Local Union No. 130, 657 F.2d 890, 903 (7th Cir.
1981); Virginia E. Hench, Mandatory Disclosure and Equal Access to Justice: The 1993 Federal Discovery
Rules Amendments and the Just, Speedy and Inexpensive Determination of Every Action, 67 Temple L.Rev.
179, 232 (1994); Comment, Discovery Abuse Under the Federal Rules: Causes and Cures, 92 Yale L.J. 352
(1982); Milton Pollack, Discovery—Its Abuse and Correction, 80 F.R.D. 219, 223 (1979).

                                                    3
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 4 of 8 PageID #:769




574, 577 (7th Cir. 2006)(Posner, J.) (“The striking of a balance of uncertainties can rarely be deemed

unreasonable....”). A party who steadfastly maintains his position without budging could be “right”

but find itself on the losing side, when an exercise of the court's discretion leads it to accept the other

side's “right” position.

        Not surprisingly then, a successful appeal of a court’s resolution of a discovery dispute is

rare. United States v. Re, 401 F.3d 828, 832 (7th Cir. 2005). Is a discovery response adequate? Is

a request overly broad? One judge will say yes, another will say no. Practically speaking, the losing

party will have little meaningful recourse. To overturn a ruling on a discovery motion requires a

showing that the ruling was “clearly erroneous.” Hassebrock v. Bernhoft, 815 F.3d 334, 340 (7th

Cir. 2016). But, in the pithy language of the Court of Appeals, a decision is only clearly erroneous

if “it strikes us as wrong with the force of a 5 week old, unrefrigerated, dead fish.” Industries, Inc.

v. Centra 2000, Inc., 249 F.3d 625, 627 (7th Cir.2001). The court must be left “with the definite and

firm conviction that a mistake has been made.” Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d

926, 943 (7th Cir.1997). Given all this, a negotiated outcome will in most cases be more likely to

give both sides a mutually satisfactory resolution, than taking the dispute to a court. And while it

behooves parties to work things out on their own, in practice, things often do not work this way. But

there is a motion to be decided. And so we turn to it.

                                                   C.

        The plaintiff in this case is a nurse. [Dkt. #48]. The defendant has admitted that, during the

pertinent period, it employed persons in the following job descriptions/titles: Certified Nurse’s

Assistant, Rehab Aide, Cook, Dietary Aide, Housekeeper, Receptionist, Activity Aide. [Dkt. #107-

6]. So, while the plaintiff is entitled to appropriate pre-certification discovery, that does not mean


                                                    4
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 5 of 8 PageID #:770




unlimited discovery. Or, as Judge Moran succinctly put it, “[p]arties are entitled to a reasonable

opportunity to investigate the facts-and no more.” Vakharia v. Swedish Covenant Hosp., 1994 WL

75055, at *2 (N.D. Ill. 1994). See, e.g., [Dkt. #82, at 6]; Acevedo v. Ace Coffee Bar, Inc., 248 F.R.D.

550, 553–54 (N.D. Ill. 2008)(“Yet “provisional certification is not necessarily a prerequisite for

conducting limited discovery” for defining the proposed class.”); Girolamo v. Cmty. Physical

Therapy & Assocs., Ltd., 2016 WL 3693426, at *5 (N.D. Ill. 2016); Loy v. Motorola, Inc., 2004 WL

2967069, at *3 (N.D.Ill.2004) (discussing courts' considerable discretion in deciding the degree to

which discovery should go forward with class certification);Chen v. Ampco Sys. Parking, 2009 WL

2496729, at *1 (S.D. Cal. 2009).

        The deposition notice the plaintiff used here covers all the hourly employees defendant has

ever employed. The only reasonable outcome of this dispute was that the defendant’s Motion for

a Protective Order would be granted, and the notice quashed when the attorneys went to the judge

to get their “balls-and-strikes” calls. [Dkt. #107-4, at 7, 8, 9]. But a court is prohibited from

redrafting a party’s discovery requests when an opposing party raises objections to them.2 The


        2
          This is not a preference; it is something courts are forbidden to do. See, e.g., Bunn v. Fed. Deposit
Ins. Corp. for Valley Bank Illinois, 908 F.3d 290, 297 (7th Cir. 2018); Rahn v. Bd. of Trustees of N. Illinois
Univ., 803 F.3d 285, 294 (7th Cir. 2015); Friend v. Valley View Cmty. Unit Sch. Dist. 365U, 789 F.3d 707,
711 (7th Cir. 2015). Requiring the court to perform such a task would be patently unfair. United States v.
Gustin, 642 F.3d 573, 575 (7th Cir. 2011). It would require the court to weigh in on one side to the
disadvantage of the other and would be inconsistent with the adversary system, itself. The Ninth Circuit put
it this way:

        If the district court, or later this court, searches the whole record, in practical effect, the
        court becomes the lawyer for the respondent, performing the lawyer's duty of setting forth
        specific facts showing that there is a genuine issue for trial. The movant is then denied a fair
        opportunity to address the matter in the reply papers.

Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001). Accord United States
v. Gustin, 642 F.3d 573, 575 (7th Cir. 2011)(“it is not a judge's job to assist one advocate at another's
                                                                                           (continued...)

                                                       5
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 6 of 8 PageID #:771




discovery in this case, as already noted, has proven to be high maintenance, and that’s not the court’s

responsibility.3 See, e.g., Copeland v. C.A.A.I.R., Inc., 2020 WL 972754, at *5 (N.D. Okla. 2020);

Moskowitz v. Am. Sav. Bank, F.S.B., 2019 WL 7496775, at *3 (D. Haw. 2019); Uni-Sys., LLC v. U.S.

Tennis Ass'n, 2017 WL 4081904, at *5 (E.D.N.Y. 2017); Hologram USA, Inc. v. Pulse Evolution

Corp., 2015 WL 13238450, at *4 (D. Nev. 2015); Heim v. BNSF Ry. Co., 2014 WL 6949044, at *9

(D. Neb. 2014); Medicis Pharm. Corp. v. Actavis Mid Atl. LLC, 282 F.R.D. 395, 398 (D. Del. 2012);

Primm v. Aerofil Tech., Inc., 2012 WL 13102523, at n.4 (M.D. Fla. 2012); Cartel Asset Mgmt. v.

Ocwen Fin. Corp., 2010 WL 502721, at *8 (D. Colo. 2010), Dombach v. Allstate Ins. Co., 1998 WL

695998, at *7 (E.D. Pa. 1998). Plaintiff has had ample opportunity to come up with a reasonable

notice during Local Rule 37.2 negotiations, but it did not do so and continued to maintain its original

position. [Dkt. #107-4, at 7, 8, 9]. But “adamantly clinging to the positions with which they began”

amounts to a failure “to comply, in good faith, with the requirements of Local Rule 37.2.” Infowhyse

GmbH v. Fleetwood Grp., 2016 WL 4063168, at *1 (N.D. Ill. 2016).




        2
         (...continued)
expense.”). The Supreme Court recently emphasized, “[i]n our adversarial system of adjudication we follow
the principle of party presentation.” United States v. Sineneng-Smith, _U.S._, 140 S.Ct. 1575, 1579 (2020).
        3
           Defendant insists that it has explained the burdensome nature of the interrogatory under review in
“multiple pleadings,” but fails to direct the court to any of them. [Dkt. #158, at 9]. There are over 9300
pages of docket entries in the docket. The Seventh Circuit has time and again told district judges that it is
not their function to find items buried in the record. See, e.g., DeSilva v. DiLeonardi, 181 F.3d 865, 867 (7th
Cir.1999); United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.1991) (“Judges are not like pigs, hunting for
truffles buried in briefs.”). As the Supreme Court recently stressed, “[i]n our adversarial system of
adjudication we follow the principle of party presentation.” United States v. Sineneng-Smith, _U.S._, 140
S.Ct. 1575, 1579 (2020). That principle assigns to the court the role of “neutral arbiter of matters the parties
present.” Id. Thus, “as a general rule, [o]ur system is designed around the premise that [parties represented
by competent counsel] know what is best for them and are responsible for advancing the facts and arguments
entitling them to relief.’ ” Id. at 1579. (Brackets in original).

                                                       6
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 7 of 8 PageID #:772




        There is a pertinent and prescribed time period for a deposition. A lawyer on either side of

the case is not empowered to decide unilaterally what is an acceptable time limit, and a deposition

without an agreed upon temporal limitation that deviates from the Rule is impermissible and is not

a reasonable limitation. Similarly “everyone” is not a reasonable designation: a cook or a

housekeeper or a receptionist does not seem to be charged with functions or duties that have a great

deal in common with those of a nurse. Compare Jirak v. Abbott Labs., Inc., 566 F. Supp. 2d 845,

848 (N.D. Ill. 2008)( “. . . despite some variations in their job duties, there is evidence that

pharmaceutical representatives have the same essential responsibility: calling on physicians and

promoting Defendant's pharmaceutical products.”); Hundt v. DirectSat USA, LLC, 2010 WL

2079585, at *4 (N.D. Ill. 2010)(evidence showed that titles of warehouse manager and warehouse

supervisor were interchangeable); Russell v. Illinois Bell Tel. Co., 721 F. Supp. 2d 804, 810 (N.D.

Ill. 2010)(all sales and service representatives worked at their computers fielding calls from

customers).40




        4
          Cases along these lines are legion. The three are cited as they are the three plaintiff relies on to
demonstrate that a nurse and a cook are similar enough to be members of a class. [Dkt. #110, at 8]. So, on
those old college board examinations, plaintiff’s counsel would likely answer: “Warehouse supervisor is to
warehouse manager as nurse is to receptionist.”

                                                      7
    Case: 1:19-cv-02288 Document #: 113 Filed: 09/24/20 Page 8 of 8 PageID #:773




                                        CONCLUSION

       For the preceding reasons, the Defendant’s Motion for a Protective Order and to Quash the

Plaintiff’s Deposition Notice [Dkt. #106] is granted.




                              ENTERED:
                                             UNITED STATES MAGISTRATE JUDGE

DATE: 9/24/20




                                                8
